NUMBER 13-17-00112-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


EDUARDO LUNA RODRIGUEZ,                                                    Appellant,

                                          v.

THE STATE OF TEXAS,                                                         Appellee.


                   On appeal from the 107th District Court
                        of Cameron County, Texas.



                                      ORDER
   Before Chief Justice Valdez and Justices Longoria and Hinojosa
                          Order Per Curiam

      This cause is before the Court on the record and appellant’s brief. Appellant’s

brief was filed on November 21, 2017. Appellee has not filed a brief. The Court, having

fully examined the record and appellant’s brief hereby ORDERS appellee to file its brief
with this Court on or before October 31, 2018. Further motions for extension of time will

not be favorably entertained by the Court.

      IT IS SO ORDERED.
                                                             PER CURIAM


Delivered and filed the
1st day of October, 2018.




                                             2